EXHIBIT 10.2


COVENTRY HEALTH CARE, INC.

AMENDED AND RESTATED 1998 STOCK INCENTIVE PLAN
(June 8, 2000)


SECTION 1.     PURPOSE; DEFINITIONS.

         The purpose of the 1998 Stock Incentive Plan (the "Plan") is to enable
Coventry Health Care, Inc., a Delaware corporation (the "Company"), to attract,
retain and reward key employees of and consultants to the Company and its
Subsidiaries and Affiliates, and directors who are not also employees of the
Company, and to strengthen the mutuality of interests between such key
employees, consultants, and directors by awarding such key employees,
consultants, and directors performance-based stock incentives and/or other
equity interests or equity-based incentives in the Company, as well as
performance-based incentives payable in cash. The creation of the Plan shall not
diminish or prejudice other compensation programs approved from time to time by
the Board.

For purposes of the Plan, the following terms shall be defined as set forth
below:
 1.  “Affiliate” means any entity other than the Company and its Subsidiaries
     that is designated by the Board as a participating employer under the Plan,
     provided that the Company directly or indirectly owns at least 20% of the
     combined voting power of all classes of stock of such entity or at least
     20% of the ownership interests in such entity.
 2.  "Assumed Plans" has the meaning provided in Section 3(a) of the Plan.
 3.  "Assumption Time" means the time that the merger described in the
     Combination Agreement becomes effective as provided in Section 2.2 of the
     Combination Agreement.
 4.  "Board" means the Board of Directors of the Company.
 5.  "Cause" has the meaning provided in Section 5(j) of the Plan.
 6.  "Change in Control" has the meaning provided in Section 10(b) of the Plan.
 7.  "Change in Control Price" has the meaning provided in Section 10(d) of the
     Plan.
 8.  "Code" means the Internal Revenue Code of 1986, as amended from time to
     time, and any successor thereto.
 9.  "Combination Agreement" has the meaning provided in Section 3(a) of the
     Plan.
 10. "Common Stock" means the Company's Common Stock, par value $.01 per share.
 11. "Committee" means the Committee referred to in Section 2 of the Plan.
 12. "Company" means Coventry Health Care, Inc., a corporation organized under
     the laws of the State of Delaware or any successor corporation.
 13. "Disability" means disability as determined under the Company's Group Long
     Term Disability Insurance Plan.
 14. “Early Retirement” means retirement, for purposes of this Plan with the
     express consent of the Company at or before the time of such retirement,
     from active employment with the Company and any Subsidiary or Affiliate
     prior to age 65, in accordance with any applicable early retirement policy
     of the Company then in effect or as may be approved by the Committee.
 15. "Effective Date" has the meaning provided in Section 14 of the Plan.
 16. "Exchange Act" means the Securities Exchange Act of 1934, as amended from
     time to time, and any successor thereto.
 17. “Fair Market Value” means with respect to the Common Stock, as of any given
     date or dates, unless otherwise determined by the Committee in good faith,
     the reported closing price of a share of Common Stock on The Nasdaq
     National Market or such other market or exchange as is the principal
     trading market for the Common Stock, or, if no such sale of a share of
     Common Stock is reported on The Nasdaq National Market or other exchange or
     principal trading market on such date, the fair market value of a share of
     Common Stock as determined by the Committee in good faith.
 18. "Incentive Stock Option" means any Stock Option intended to be and
     designated as an "Incentive Stock Option" within the meaning of Section 422
     of the Code.
 19. “Immediate Family” means any child, stepchild, grandchild, parent,
     stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
     son-in-law, daughter-in-law, brother-in-law, or sister-in-law, and shall
     include adoptive relationships.
 20. "Non-Employee Director" means a member of the Board who is a Non-Employee
     Director within the meaning of Rule 16b-3(b)(3) promulgated under the
     Exchange Act and an outside director within the meaning of Treasury
     Regulation Sec. 162-27(e)(3) promulgated under the Code.
 21. "Non-Qualified Stock Option" means any Stock Option that is not an
     Incentive Stock Option.
 22. "Normal Retirement" means retirement from active employment with the
     Company and any Subsidiary or Affiliate on or after age 65.
 23. "Other Stock-Based Award" means an award under Section 8 below that is
     valued in whole or in part by reference to, or is otherwise based on, the
     Common Stock.
 24. “Outside Director” means a member of the Board who is not then (i) an
     officer or employee of the Company or any Subsidiary or Affiliate of the
     Company, or (ii) the direct or beneficial owner of five percent (5%) or
     more of the Common Stock of the Company.
 25. "Outside Director Option" means an award to an Outside Director under
     Section 9 below.
 26. "Plan" means this 1998 Stock Incentive Plan, as amended from time to time.
 27. "Restricted Stock" means an award of shares of Common Stock that is subject
     to restrictions under Section 7 of the Plan.
 28. "Restriction Period" has the meaning provided in Section 7 of the Plan.
 29. "Retirement" means Normal or Early Retirement.
 30. "Section 162(m) Maximum" has the meaning provided in Section 3(a) hereof.
 31. “Stock Appreciation Right” means the right pursuant to an award granted
     under Section 6 below to surrender to the Company all (or a portion) of a
     Stock Option in exchange for an amount equal to the difference between
     (i) the Fair Market Value, as of the date such Stock Option (or such
     portion thereof) is surrendered, of the shares of Common Stock covered by
     such Stock Option (or such portion thereof), subject, where applicable, to
     the pricing provisions in Section 6(b)(ii), and (ii) the aggregate exercise
     price of such Stock Option (or such portion thereof).
 32. "Stock Option" or "Option" means any option to purchase shares of Common
     Stock (including Restricted Stock, if the Committee so determines) granted
     pursuant to Section 5 below.
 33. “Subsidiary” means any corporation (other than the Company) in an unbroken
     chain of corporations beginning with the Company if each of the
     corporations (other than the last corporation in the unbroken chain) owns
     stock possessing 50% or more of the total combined voting power of all
     classes of stock in one of the other corporations in the chain.


SECTION 2. ADMINISTRATION.

         The Plan shall be administered by a Committee of not less than two
Non-Employee Directors, who shall be appointed by the Board and who shall serve
at the pleasure of the Board. The functions of the Committee specified in the
Plan may be exercised by an existing Committee of the Board composed exclusively
of Non-Employee Directors. The initial Committee shall be the Compensation and
Benefits Committee of the Board. In the event there are not at least two
Non-Employee Directors on the Board, the Plan shall be administered by the Board
and all references herein to the Committee shall refer to the Board.

          The Committee shall have authority to grant, pursuant to the terms of
the Plan, to officers, other key employees, Outside Directors and consultants
eligible under Section 4: (i) Stock Options, (ii) Stock Appreciation Rights,
(iii) Restricted Stock, and/or (iv) Other Stock-Based Awards; provided, however,
that the power to grant and establish the terms and conditions of awards to
Outside Directors under the Plan other than pursuant to Section 9 shall be
reserved to the Board.

          In particular, the Committee, or the Board, as the case may be, shall
have the authority, consistent with the terms of the Plan:

    (a) to select the officers, key employees and Outside Directors of and
consultants to the Company and its Subsidiaries and Affiliates to whom Stock
Options, Stock Appreciation Rights, Restricted Stock, and/or Other Stock-Based
Awards may from time to time be granted hereunder;


    (b) to determine whether and to what extent Incentive Stock Options,
Non-Qualified Stock Options, Stock Appreciation Rights, Restricted Stock, and/or
Other Stock-Based Awards, or any combination thereof, are to be granted
hereunder to one or more eligible persons;


    (c) to determine the number of shares to be covered by each such award
granted hereunder;


    (d) to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any award granted hereunder (including, but not limited to, the
share price and any restriction or limitation, or any vesting acceleration or
waiver of forfeiture restrictions regarding any Stock Option or other award
and/or the shares of Common Stock relating thereto, based in each case on such
factors as the Committee shall determine, in its sole discretion); and to amend
or waive any such terms and conditions to the extent permitted by Section 11
hereof;


    (e) to determine whether and under what circumstances a Stock Option may be
settled in cash or Restricted Stock under Section 5(m) or (n), as applicable,
instead of Common Stock;


    (f) to determine whether, to what extent, and under what circumstances
Option grants and/or other awards under the Plan are to be made, and operate, on
a tandem basis vis-a-vis other awards under the Plan and/or cash awards made
outside of the Plan;


    (g) to determine whether, to what extent, and under what circumstances
shares of Common Stock and other amounts payable with respect to an award under
this Plan shall be deferred either automatically or at the election of the
participant (including providing for and determining the amount (if any) of any
deemed earnings on any deferred amount during any deferral period);


    (h) to determine whether to require payment of tax withholding requirements
in shares of Common Stock subject to the award; and


    (i) to impose any holding period required to satisfy Section 16 under the
Exchange Act.


          The Committee shall have the authority to adopt, alter, and repeal
such rules, guidelines, and practices governing the Plan as it shall, from time
to time, deem advisable; to interpret the terms and provisions of the Plan and
any award issued under the Plan (and any agreements relating thereto); and to
otherwise supervise the administration of the Plan.

          All decisions made by the Committee pursuant to the provisions of the
Plan shall be made in the Committee's sole discretion and shall be final and
binding on all persons, including the Company and Plan participants.


SECTION 3. SHARES OF COMMON STOCK SUBJECT TO PLAN.

    (a) As of the Effective Date, an aggregate of 9,000,000 shares of Common
Stock may be issued by the Company under the Plan and the other stock option and
incentive plans assumed by the Company (the "Assumed Plans") under the Capital
Contribution and Merger Agreement dated as of November 3, 1997 (the "Combination
Agreement") by and among, inter alia, Coventry Corporation, the Company,
Principal Health Care, Inc. and Principal Mutual Life Insurance Company. The
Assumed Plans are the Principal Health Care, Inc. 1997 Non-Qualified Stock
Option Plan, the Coventry Corporation 1997 Stock Incentive Plan, the Coventry
Corporation 1993 Stock Option Plan (as amended), the Southern Health Management
Corporation 1993 Stock Option Plan, the Coventry Corporation 1993 Outside
Directors Stock Option Plan (as amended), the Coventry Corporation Third Amended
and Restated 1989 Stock Option Plan, and the Coventry Corporation Amended and
Restated 1987 Statutory-Nonstatutory Stock Option Plan. From and after the
Assumption Time, no additional shares of Common Stock may be made subject to
options or awards under the Assumed Plans.


    (b) The shares of Common Stock issuable under the Plan may consist, in whole
or in part, of authorized and unissued shares or treasury shares. No officer of
the Company or other person whose compensation may be subject to the limitations
on deductibility under Section 162(m) of the Code shall be eligible to receive
awards pursuant to this Plan relating to in excess of 400,000 shares of Common
Stock in any fiscal year (the "Section 162(m) Maximum").


    (c) If any shares of Common Stock that have been optioned hereunder or under
any of the Assumed Plans cease to be subject to such option, or if any shares of
Common Stock that are subject to any Restricted Stock or Other Stock-Based Award
granted hereunder or under any of the Assumed Plans are forfeited prior to the
payment of any dividends, if applicable, with respect to such shares of Common
Stock, or any such award otherwise terminates without a payment being made to
the participant in the form of Common Stock, such shares shall again be
available for distribution in connection with future awards under the Plan, so
long as the total does not exceed the number specified in 3(a) above.


    (d) In the event of any merger, reorganization, consolidation,
recapitalization, extraordinary cash dividend, stock dividend, stock split or
other change in corporate structure affecting the Common Stock, an appropriate
substitution or adjustment shall be made in the maximum number of shares that
may be awarded under the Plan, in the number and option price of shares subject
to outstanding Options granted under the Plan, in the number of shares
underlying Outside Director Options to be granted under Section 9 hereof, the
Section 162(m) Maximum and in the number of shares subject to other outstanding
awards granted under the Plan as may be determined to be appropriate by the
Committee, in its sole discretion, provided that the number of shares subject to
any award shall always be a whole number. An adjusted option price shall also be
used to determine the amount payable by the Company upon the exercise of any
Stock Appreciation Right associated with any Stock Option.



SECTION 4. ELIGIBILITY.

         Officers, other key employees and Outside Directors of and consultants
to the Company and its Subsidiaries and Affiliates who are responsible for or
contribute to the management, growth and/or profitability of the business of the
Company and/or its Subsidiaries and Affiliates are eligible to be granted awards
under the Plan. Outside Directors are eligible to receive awards pursuant to
Section 9 and as otherwise determined by the Board.


SECTION 5. STOCK OPTIONS.

          Stock Options may be granted alone, in addition to, or in tandem with
other awards granted under the Plan and/or cash awards made outside of the Plan.
Any Stock Option granted under the Plan shall be in such form as the Committee
may from time to time approve.

         Stock Options granted under the Plan may be of two types: (i) Incentive
Stock Options and (ii) Non-Qualified Stock Options. Incentive Stock Options may
be granted only to individuals who are employees of the Company or any
Subsidiary of the Company.

         The Committee shall have the authority to grant to any optionee
Incentive Stock Options, Non-Qualified Stock Options, or both types of Stock
Options (in each case with or without Stock Appreciation Rights).

         Options granted to officers, key employees, Outside Directors and
consultants under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable.

         (a)     Option Price. The option price per share of Common Stock
purchasable under a Stock Option shall be determined by the Committee at the
time of grant but shall be not less than 100% (or, in the case of any employee
who owns stock possessing more than 10% of the total combined voting power of
all classes of stock of the Company or of any of its Subsidiaries, not less than
110%) of the Fair Market Value of the Common Stock at grant, in the case of
Incentive Stock Options, and not less than 100% of the Fair Market Value of the
Common Stock at grant, in the case of Non-Qualified Stock Options.

         (b)     Option Term. The term of each Stock Option shall be fixed by
the Committee, but no Incentive Stock Option shall be exercisable more than ten
years (or, in the case of an employee who owns stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company or any of
its Subsidiaries or parent corporations, more than five years) after the date
the Option is granted.

         (c)     Exercisability. Stock Options shall be exercisable at such time
or times and subject to such terms and conditions as shall be determined by the
Committee at or after grant; provided, however, that except as provided in
Section 5(g) and (h) and Section 10, unless otherwise determined by the
Committee at or after grant, no Stock Option shall be exercisable prior to the
first anniversary date of the granting of the Option. The Committee may provide
that a Stock Option shall vest over a period of future service at a rate
specified at the time of grant, or that the Stock Option is exercisable only in
installments. If the Committee provides, in its sole discretion, that any Stock
Option is exercisable only in installments, the Committee may waive such
installment exercise provisions at any time at or after grant, in whole or in
part, based on such factors as the Committee shall determine in its sole
discretion.

         (d)      Method of Exercise. Subject to whatever installment exercise
restrictions apply under Section 5(c), Stock Options may be exercised in whole
or in part at any time during the option period, by giving written notice of
exercise to the Company specifying the number of shares to be purchased. Such
notice shall be accompanied by payment in full of the purchase price, either by
check, note, or such other instrument as the Committee may accept. As determined
by the Committee, in its sole discretion, at or (except in the case of an
Incentive Stock Option) after grant, payment in full or in part may also be made
in the form of shares of Common Stock already owned by the optionee or, in the
case of a Non-Qualified Stock Option, shares of Restricted Stock or shares
subject to such Option or another award hereunder (in each case valued at the
Fair Market Value of the Common Stock on the date the Option is exercised). If
payment of the exercise price is made in part or in full with Common Stock, the
Committee may award to the employee a new Stock Option to replace the Common
Stock which was surrendered. If payment of the option exercise price of a
Non-Qualified Stock Option is made in whole or in part in the form of Restricted
Stock, such Restricted Stock (and any replacement shares relating thereto) shall
remain (or be) restricted in accordance with the original terms of the
Restricted Stock award in question, and any additional Common Stock received
upon the exercise shall be subject to the same forfeiture restrictions, unless
otherwise determined by the Committee, in its sole discretion, at or after
grant. No shares of Common Stock shall be issued until full payment therefor has
been made. An optionee shall generally have the rights to dividends or other
rights of a shareholder with respect to shares subject to the Option when the
optionee has given written notice of exercise, has paid in full for such shares,
and, if requested, has given the representation described in Section 13(a).

         (e)     Transferability of Options. No Non-Qualified Stock Option shall
be transferable by the optionee without the prior written consent of the
Committee other than (i) transfers by the optionee to a member of his or her
Immediate Family or a trust for the benefit of the optionee or a member of his
or her Immediate Family, or (ii) transfers by will or by the laws of descent and
distribution. No Incentive Stock Option shall be transferable by the optionee
otherwise than by will or by the laws of descent and distribution and all
Incentive Stock Options shall be exercisable, during the optionee's lifetime,
only by the optionee.

         (f)     Bonus for Taxes. In the case of a Non-Qualified Stock Option or
an optionee who elects to make a disqualifying disposition (as defined in
Section 422(a)(1) of the Code) of Common Stock acquired pursuant to the exercise
of an Incentive Stock Option, the Committee in its discretion may award at the
time of grant or thereafter the right to receive upon exercise of such Stock
Option a cash bonus calculated to pay part or all of the federal and state, if
any, income tax incurred by the optionee upon such exercise.

         (g)     Termination by Death. Subject to Section 5(k), if an optionee's
employment by the Company and any Subsidiary or (except in the case of an
Incentive Stock Option) Affiliate terminates by reason of death, any Stock
Option held by such optionee may thereafter be exercised, to the extent such
option was exercisable at the time of death or (except in the case of an
Incentive Stock Option) on such accelerated basis as the Committee may determine
at or after grant (or except in the case of an Incentive Stock Option, as may be
determined in accordance with procedures established by the Committee) by the
legal representative of the estate or by the legatee of the optionee under the
will of the optionee, for a period of one year (or such other period as the
Committee may specify at or after grant) from the date of such death or until
the expiration of the stated term of such Stock Option, whichever period is the
shorter.

         (h)     Termination by Reason of Disability. Subject to Section 5(k),
if an optionee's employment by the Company and any Subsidiary or (except in the
case of an Incentive Stock Option) Affiliate terminates by reason of Disability,
any Stock Option held by such optionee may thereafter be exercised by the
optionee, to the extent it was exercisable at the time of termination or (except
in the case of an Incentive Stock Option) on such accelerated basis as the
Committee may determine at or after grant (or, except in the case of an
Incentive Stock Option, as may be determined in accordance with procedures
established by the Committee), for a period of (i) three years (or such other
period as the Committee may specify at or after grant) from the date of such
termination of employment or until the expiration of the stated term of such
Stock Option, whichever period is the shorter, in the case of a Non-Qualified
Stock Option and (ii) one year from the date of termination of employment or
until the expiration of the stated term of such Stock Option, whichever period
is shorter, in the case of an Incentive Stock Option; provided, however, that,
if the optionee dies within the period specified in (i) above (or other such
period as the Committee shall specify at or after grant), any unexercised
Non-Qualified Stock Option held by such optionee shall thereafter be exercisable
to the extent to which it was exercisable at the time of death for a period of
twelve months from the date of such death or until the expiration of the stated
term of such Stock Option, whichever period is shorter. In the event of
termination of employment by reason of Disability, if an Incentive Stock Option
is exercised after the expiration of the exercise period applicable to Incentive
Stock Options, but before the expiration of any period that would apply if such
Stock Option were a Non-Qualified Stock Option, such Stock Option will
thereafter be treated as a Non-Qualified Stock Option.

         (i)      Termination by Reason of Retirement. Subject to Section 5(k),
if an optionee's employment by the Company and any Subsidiary or (except in the
case of an Incentive Stock Option) Affiliate terminates by reason of Normal or
Early Retirement, any Stock Option held by such optionee may thereafter be
exercised by the optionee, to the extent it was exercisable at the time of such
Retirement or (except in the case of an Incentive Stock Option) on such
accelerated basis as the Committee may determine at or after grant (or, except
in the case of an Incentive Stock Option, as may be determined in accordance
with procedures established by the Committee), for a period of (i) three years
(or such other period as the Committee may specify at or after grant) from the
date of such termination of employment or the expiration of the stated term of
such Stock Option, whichever period is the shorter, in the case of a
Non-Qualified Stock Option and (ii) ninety (90) days from the date of such
termination of employment or the expiration of the stated term of such Stock
Option, whichever period is the shorter, in the event of an Incentive Stock
Option; provided however, that, if the optionee dies within the period specified
in (i) above (or other such period as the Committee shall specify at or after
grant), any unexercised Non-Qualified Stock Option held by such optionee shall
thereafter be exercisable to the extent to which it was exercisable at the time
of death for a period of twelve months from the date of such death or until the
expiration of the stated term of such Stock Option, whichever period is shorter.
In the event of termination of employment by reason of Retirement, if an
Incentive Stock Option is exercised after the expiration of the exercise period
applicable to Incentive Stock Options, but before the expiration of the period
that would apply if such Stock Option were a Non-Qualified Stock Option, the
option will thereafter be treated as a Non-Qualified Stock Option.

         (j)     Other Termination. Subject to Section 5(k), unless otherwise
determined by the Committee (or pursuant to procedures established by the
Committee) at or (except in the case of an Incentive Stock Option) after grant,
if an optionee's employment by the Company and any Subsidiary or (except in the
case of an Incentive Stock Option) Affiliate is involuntarily terminated for any
reason other than death, Disability or Normal or Early Retirement, the Stock
Option shall thereupon terminate, except that such Stock Option may be
exercised, to the extent otherwise then exercisable, for the lesser of ninety
(90) days or the balance of such Stock Option's term if the involuntary
termination is without Cause. For purposes of this Plan, "Cause" means (i) a
felony conviction of a participant or the failure of a participant to contest
prosecution for a felony, or (ii) a participant's willful misconduct or
dishonesty, which is directly and materially harmful to the business or
reputation of the Company or any Subsidiary or Affiliate. If an optionee
voluntarily terminates employment with the Company and any Subsidiary or (except
in the case of an Incentive Stock Option) Affiliate (except for Disability,
Normal or Early Retirement), the Stock Option shall thereupon terminate;
provided, however, that the Committee at grant or (except in the case of an
Incentive Stock Option) thereafter may extend the exercise period in this
situation for the lesser of ninety (90) days or the balance of such Stock
Option's term.

         (k)     Incentive Stock Options. Anything in the Plan to the contrary
notwithstanding, no term of this Plan relating to Incentive Stock Options shall
be interpreted, amended, or altered, nor shall any discretion or authority
granted under the Plan be so exercised, so as to disqualify the Plan under
Section 422 of the Code, or, without the consent of the optionee(s) affected, to
disqualify any Incentive Stock Option under such Section 422. No Incentive Stock
Option shall be granted to any participant under the Plan if such grant would
cause the aggregate Fair Market Value (as of the date the Incentive Stock Option
is granted) of the Common Stock with respect to which all Incentive Stock
Options are exercisable for the first time by such participant during any
calendar year (under all such plans of the Company and any Subsidiary) to exceed
$100,000. To the extent permitted under Section 422 of the Code or the
applicable regulations thereunder or any applicable Internal Revenue Service
pronouncement:

          (i) if (x) a participant’s employment is terminated by reason of
death, Disability, or Retirement and (y) the portion of any Incentive Stock
Option that is otherwise exercisable during the post-termination period
specified under Section 5(g), (h) or (i), applied without regard to the $100,000
limitation contained in Section 422(d) of the Code, is greater than the portion
of such Option that is immediately exercisable as an “Incentive Stock Option”
during such post-termination period under Section 422, such excess shall be
treated as a Non-Qualified Stock Option; and


          (ii) if the exercise of an Incentive Stock Option is accelerated by
reason of a Change in Control, any portion of such Option that is not
exercisable as an Incentive Stock Option by reason of the $100,000 limitation
contained in Section 422(d) of the Code shall be treated as a Non-Qualified
Stock Option.


         (l)     Buyout Provisions. The Committee may at any time offer to buy
out for a payment in cash, Common Stock, or Restricted Stock an Option
previously granted, based on such terms and conditions as the Committee shall
establish and communicate to the optionee at the time that such offer is made.

         (m)     Settlement Provisions. If the option agreement so provides at
grant or (except in the case of an Incentive Stock Option) is amended after
grant and prior to exercise to so provide (with the optionee's consent), the
Committee may require that all or part of the shares to be issued with respect
to the spread value of an exercised Option take the form of Restricted Stock,
which shall be valued on the date of exercise on the basis of the Fair Market
Value (as determined by the Committee) of such Restricted Stock determined
without regards to the forfeiture restrictions involved.

         (n)     Performance and Other Conditions. The Committee may condition
the exercise of any Option upon the attainment of specified performance goals or
other factors as the Committee may determine, in its sole discretion. Unless
specifically provided in the option agreement, any such conditional Option shall
vest immediately prior to its expiration if the conditions to exercise have not
theretofore been satisfied.


SECTION 6. STOCK APPRECIATION RIGHTS.

         (a)     Grant and Exercise. Stock Appreciation Rights may be granted in
conjunction with all or part of any Stock Option granted under the Plan. In the
case of a Non-Qualified Stock Option, such rights may be granted either at or
after the time of the grant of such Stock Option. In the case of an Incentive
Stock Option, such rights may be granted only at the time of the grant of such
Stock Option. A Stock Appreciation Right or applicable portion thereof granted
with respect to a given Stock Option shall terminate and no longer be
exercisable upon the termination or exercise of the related Stock Option,
subject to such provisions as the Committee may specify at grant where a Stock
Appreciation Right is granted with respect to less than the full number of
shares covered by a related Stock Option. A Stock Appreciation Right may be
exercised by an optionee, subject to Section 6(b), in accordance with the
procedures established by the Committee for such purpose. Upon such exercise,
the optionee shall be entitled to receive an amount determined in the manner
prescribed in Section 6(b). Stock Options relating to exercised Stock
Appreciation Rights shall no longer be exercisable to the extent that the
related Stock Appreciation Rights have been exercised.

         (b)     Terms and Conditions. Stock Appreciation Rights shall be
subject to such terms and conditions, not inconsistent with the provisions of
the Plan, as shall be determined from time to time by the Committee, including
the following:

          (i) Stock Appreciation Rights shall be exercisable only at such time
or times and to the extent that the Stock Options to which they relate shall be
exercisable in accordance with the provisions of Section 5 and this Section 6 of
the Plan.


          (ii) Upon the exercise of a Stock Appreciation Right, an optionee
shall be entitled to receive an amount in cash and/or shares of Common Stock
equal in value to the excess of the Fair Market Value of one share of Common
Stock over the option price per share specified in the related Stock Option
multiplied by the number of shares in respect of which the Stock Appreciation
Right shall have been exercised, with the Committee having the right to
determine the form of payment. When payment is to be made in shares, the number
of shares to be paid shall be calculated on the basis of the Fair Market Value
of the shares on the date of exercise. When payment is to be made in cash, such
amount shall be calculated on the basis of the Fair Market Value of the Common
Stock on the date of exercise.


          (iii) Stock Appreciation Rights shall be transferable only when and to
the extent that the underlying Stock Option would be transferable under
Section 5(e) of the Plan.


          (iv) Upon the exercise of a Stock Appreciation Right, the Stock Option
or part thereof to which such Stock Appreciation Right is related shall be
deemed to have been exercised for the purpose of the limitation set forth in
Section 3 of the Plan on the number of shares of Common Stock to be issued under
the Plan.


          (v) The Committee, in its sole discretion, may also provide that, in
the event of a Change in Control and/or a Potential Change in Control, the
amount to be paid upon the exercise of a Stock Appreciation Right shall be based
on the Change in Control Price, subject to such terms and conditions as the
Committee may specify at grant.


          (vi) The Committee may condition the exercise of any Stock
Appreciation Right upon the attainment of specified performance goals or other
factors as the Committee may determine, in its sole discretion.



SECTION 7. RESTRICTED STOCK.

         (a)     Administration. Shares of Restricted Stock may be issued either
alone, in addition to, or in tandem with other awards granted under the Plan
and/or cash awards made outside the Plan. The Committee shall determine the
eligible persons to whom, and the time or times at which, grants of Restricted
Stock will be made, the number of shares of Restricted Stock to be awarded to
any person, the price (if any) to be paid by the recipient of Restricted Stock
(subject to Section 7(b)), the time or times within which such awards may be
subject to forfeiture, and the other terms, restrictions and conditions of the
awards in addition to those set forth in Section 7(c). The Committee may
condition the grant of Restricted Stock upon the attainment of specified
performance goals or such other factors as the Committee may determine, in its
sole discretion. The provisions of Restricted Stock awards need not be the same
with respect to each recipient.

         (b)     Awards and Certificates. The prospective recipient of a
Restricted Stock award shall not have any rights with respect to such award,
unless and until such recipient has executed an agreement evidencing the award
and has delivered a fully executed copy thereof to the Company, and has
otherwise complied with the applicable terms and conditions of such award.

          (i)The purchase price for shares of Restricted Stock shall be
established by the Committee and may be zero.


          (ii) Awards of Restricted Stock must be accepted within a period of 60
days (or such shorter period as the Committee may specify at grant) after the
award date, by executing a Restricted Stock Award Agreement and paying whatever
price (if any) is required under Section 7(b)(i).


          (iii) Each participant receiving a Restricted Stock award shall be
issued a stock certificate in respect of such shares of Restricted Stock. Such
certificate shall be registered in the name of such participant, and shall bear
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such award.


          (iv) The Committee shall require that the stock certificates
evidencing such shares be held in custody by the Company until the restrictions
thereon shall have lapsed, and that, as a condition of any Restricted Stock
award, the participant shall have delivered a stock power, endorsed in blank,
relating to the shares of Common Stock covered by such award.


         (c)     Restrictions and Conditions. The shares of Restricted Stock
awarded pursuant to this Section 7 shall be subject to the following
restrictions and conditions:

          (i) In accordance with the provisions of this Plan and the award
agreement, during a period set by the Committee commencing with the date of such
award (the “Restriction Period”), the participant shall not be permitted to
sell, transfer, pledge, assign, or otherwise encumber shares of Restricted Stock
awarded under the Plan. Within these limits, the Committee, in its sole
discretion, may provide for the lapse of such restrictions in installments and
may accelerate or waive such restrictions, in whole or in part, based on
service, performance, such other factors or criteria as the Committee may
determine in its sole discretion.


          (ii) Except as provided in this paragraph (ii) and Section 7(c)(i),
the participant shall have, with respect to the shares of Restricted Stock, all
of the rights of a shareholder of the Company, including the right to vote the
shares, and the right to receive any cash dividends. The Committee, in its sole
discretion, as determined at the time of award, may permit or require the
payment of cash dividends to be deferred and, if the Committee so determines,
reinvested, subject to Section 13(e), in additional Restricted Stock to the
extent shares are available under Section 3, or otherwise reinvested. Pursuant
to Section 3 above, stock dividends issued with respect to Restricted Stock
shall be treated as additional shares of Restricted Stock that are subject to
the same restrictions and other terms and conditions that apply to the shares
with respect to which such dividends are issued. If the Committee so determines,
the award agreement may also impose restrictions on the right to vote and the
right to receive dividends.


          (iii) Subject to the applicable provisions of the award agreement and
this Section 7, upon termination of a participant’s employment with the Company
and any Subsidiary or Affiliate for any reason during the Restriction Period,
all shares still subject to restriction will vest, or be forfeited, in
accordance with the terms and conditions established by the Committee at or
after grant.


          (iv) If and when the Restriction Period expires without a prior
forfeiture of the Restricted Stock subject to such Restriction Period,
certificates for an appropriate number of unrestricted shares shall be delivered
to the participant promptly.


         (d)     Minimum Value Provisions. In order to better ensure that award
payments actually reflect the performance of the Company and service of the
participant, the Committee may provide, in its sole discretion, for a tandem
performance-based or other award designed to guarantee a minimum value, payable
in cash or Common Stock to the recipient of a restricted stock award, subject to
such performance, future service, deferral, and other terms and conditions as
may be specified by the Committee.

         (e)      Limitation on Number of Shares of Restricted Stock. No more
than three percent (3%) of the total number of shares of Common Stock
outstanding may be issued as Shares of Restricted Stock under this Plan.


SECTION 8. OTHER STOCK-BASED AWARDS.

         (a)     Administration. Other Stock-Based Awards, including, without
limitation, performance shares, convertible preferred stock, convertible
debentures, exchangeable securities and Common Stock awards or options valued by
reference to earnings per share or Subsidiary performance, may be granted either
alone, in addition to, or in tandem with Stock Options, Stock Appreciation
Rights, or Restricted Stock granted under the Plan and cash awards made outside
of the Plan; provided that no such Other Stock-Based Awards may be granted in
tandem with Incentive Stock Options if that would cause such Stock Options not
to qualify as Incentive Stock Options pursuant to Section 422 of the Code.
Subject to the provisions of the Plan, the Committee shall have authority to
determine the persons to whom and the time or times at which such awards shall
be made, the number of shares of Common Stock to be awarded pursuant to such
awards, and all other conditions of the awards. The Committee may also provide
for the grant of Common Stock upon the completion of a specified performance
period. The provisions of Other Stock-Based Awards need not be the same with
respect to each recipient.

         (b)     Terms and Conditions. Other Stock-Based Awards made pursuant to
this Section 8 shall be subject to the following terms and conditions:

          (i) Subject to the provisions of this Plan and the award agreement and
unless otherwise determined by the Committee at grant, the recipient of an award
under this Section 8 shall be entitled to receive, currently or on a deferred
basis, interest or dividends or interest or dividend equivalents with respect to
the number of shares covered by the award, as determined at the time of the
award by the Committee, in its sole discretion, and the Committee may provide
that such amounts (if any) shall be deemed to have been reinvested in additional
shares of Common Stock or otherwise reinvested.


          (ii) Any award under Section 8 and any shares of Common Stock covered
by any such award shall vest or be forfeited to the extent so provided in the
award agreement, as determined by the Committee in its sole discretion.


          (iii) In the event of the participant’s Retirement, Disability, or
death, or in cases of special circumstances, the Committee may, in its sole
discretion, waive in whole or in part any or all of the remaining limitations
imposed hereunder (if any) with respect to any or all of an award under this
Section 8.


          (iv) Each award under this Section 8 shall be confirmed by, and
subject to the terms of, an agreement or other instrument by the Company and the
participant.



SECTION 9. AWARDS TO OUTSIDE DIRECTORS.

         (a)    Applicability and Administration. The provisions of this Section
9 shall apply only to awards to Outside Directors in accordance with this
Section 9. The Committee shall have no authority to determine the timing of or
the terms or conditions of any award under this Section 9. Instead, the Board
shall have the authority to interpret its provisions and supervise its
administration, subject to the provisions provided herein. All decisions made by
the Board under this Section 9 shall be made by the affirmative vote of a
majority of its members then in office.

         (b)     Current Directors. On the date of each Annual Meeting of
Shareholders of the Company beginning with the year 2000, unless this Plan has
been previously terminated, each person who is an Outside Director following
such meeting will receive an automatic grant of a non-qualified stock option (an
"Outside Director Option") to purchase 2,000 shares of Common Stock. An Outside
Director who is also the Chairman of the Board at such time will instead receive
an automatic grant of an Outside Director Option to purchase 6,000 shares of
Common Stock. The exercise price of each Outside Director Option granted
pursuant to this Section 9(b) shall equal the Fair Market Value of such Common
Stock on such option's date of grant. No Outside Director Option granted
pursuant to this Section 9 shall qualify as an Incentive Stock Option.

         (c)     Exercisability and Method of Exercise. Each Outside Director
Option shall become exercisable on the date that is six months after the date of
grant. Outside Director Options may be exercised, in whole or in part, only by
notice in writing to the Company (i) stating the number of shares as to which
such option is to be exercised and the address to which the certificates for
such shares are to be sent, accompanied by cash, certified check or bank draft
payable to the order of the Company, in an amount equal to such option's
purchase price per share multiplied by the number of shares of the Common Stock
as to which such option is then being exercised or (ii) instructing the Company
to deliver the shares being purchased to a broker, subject to the broker's
delivery of cash to the Company equal to such option purchase price per share
multiplied by the number of shares as to which such Option is then being
exercised, or (iii) delivering shares of Common Stock or Restricted Stock
already owned by the Outside Director as partial or full payment of the Option
in accordance with the terms and restrictions set forth under Section 5(d).

         (d)     Transferability of Options. Outside Director Options shall not
be transferable without the prior written consent of the Board other than (i)
transfers by the optionee to a member of his or her Immediate Family or a trust
for the benefit of optionee or a member of his or her Immediate Family, or (ii)
transfers by will or by the laws of descent and distribution.

         (e)     Option Agreement. Grantees of Outside Director Options shall
enter into a stock option agreement in a form approved by the Board, which shall
be subject to the terms and conditions of this Plan. Any agreement may contain
such other terms, provisions and conditions not inconsistent with the Plan as
may be determined by the Board.

          (f)     Termination. The termination of Outside Director Options shall
be governed by the provisions of Sections 5(g), 5(i) and 5(j) hereof as if
Outside Directors were employees of the Company, except that any determination
to accelerate the vesting of an Outside Director Option will be made by the
Board and not by the Committee.

         (g)     Certain Changes. Outside Director Options shall be subject to
Section 10. The number of shares and the exercise price per share of each
Outside Director Option shall be adjusted automatically in the same manner as
the number of shares and the exercise price for Stock Options under Section 3
hereof at any time that Stock Options are adjusted as provided in Section 3.

         (h)     Taxes. The Company may make such provision as it deems
appropriate for the withholding of any taxes which the Company determines are
required in connection with the grant or exercise of any Outside Director
Option.


SECTION 10. CHANGE IN CONTROL PROVISIONS.

         (a)     Impact of Event. In the event of: (1) a "Change in Control" as
defined in Section 10(b); or (2) a "Potential Change in Control" as defined in
Section 10(c), but only if and to the extent so determined by the Committee or
the Board at or after grant (subject to any right of approval expressly reserved
by the Committee or the Board at the time of such determination),

          (i) Subject to the limitations set forth below in this Section 10(a),
the following acceleration provisions shall apply:


          (a) Any Stock Appreciation Rights, any Stock Option or Outside
Director Option awarded under the Plan not previously exercisable and vested
shall become fully exercisable and vested.


          (b) The restrictions applicable to any Restricted Stock and Other
Stock-Based Awards, in each case to the extent not already vested under the
Plan, shall lapse and such shares and awards shall be deemed fully vested.


          (ii) Subject to the limitations set forth below in this Section 10(a),
the value of all outstanding Stock Options, Stock Appreciation Rights,
Restricted Stock, Outside Director Options and Other Stock-Based Awards, in each
case to the extent vested, shall, unless otherwise determined by the Board or by
the Committee in its sole discretion prior to any Change in Control, be cashed
out on the basis of the “Change in Control Price” as defined in Section 10(d) as
of the date such Change in Control or such Potential Change in Control is
determined to have occurred or such other date as the Board or Committee may
determine prior to the Change in Control.


          (iii) The Board or the Committee may impose additional conditions on
the acceleration or valuation of any award in the award agreement.


         (b)     Definition of Change in Control. For purposes of Section 10(a),
a "Change in Control" means the happening of any of the following:

          (i) any person or entity, including a “group” as defined in
Section 13(d)(3) of the Exchange Act, other than the Company or a wholly-owned
subsidiary thereof or any employee benefit plan of the Company or any of its
Subsidiaries, becomes the beneficial owner of the Company’s securities having
35% or more of the combined voting power of the then outstanding securities of
the Company that may be cast for the election of directors of the Company (other
than as a result of an issuance of securities initiated by the Company in the
ordinary course of business or other than transactions which are approved by a
majority of the Board); or


          (ii) as the result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sales of assets or
contested election, or any combination of the foregoing transactions, less than
a majority of the combined voting power of the then outstanding securities of
the Company or any successor corporation or entity entitled to vote generally in
the election of the directors of the Company or such other corporation or entity
after such transactions are held in the aggregate by the holders of the
Company’s securities entitled to vote generally in the election of directors of
the Company immediately prior to such transaction; or


          (iii) during any period of two consecutive years, individuals who at
the beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s shareholders, of each director of the Company
first elected during such period was approved by a vote of at least two-thirds
of the directors of the Company then still in office who were directors of the
Company at the beginning of any such period.


         (c)      Definition of Potential Change in Control. For purposes of
Section 10(a), a "Potential Change in Control" means the happening of any one of
the following:

          (i)The approval by shareholders of an agreement by the Company, the
consummation of which would result in a Change in Control of the Company as
defined in Section 10(b); or


          (ii) The acquisition of beneficial ownership, directly or indirectly,
by any entity, person or group (other than the Company or a Subsidiary or any
Company employee benefit plan (including any trustee of such plan acting as such
trustee)) of securities of the Company representing 5% or more of the combined
voting power of the Company’s outstanding securities and the adoption by the
Committee of a resolution to the effect that a Potential Change in Control of
the Company has occurred for purposes of this Plan.


         (d)     Change in Control Price. For purposes of this Section 10,
"Change in Control Price" means the highest price per share paid in any
transaction reported on The Nasdaq National Market or such other exchange or
market as is the principal trading market for the Common Stock, or paid or
offered in any bona fide transaction related to a Potential or actual Change in
Control of the Company at any time during the 60 day period immediately
preceding the occurrence of the Change in Control (or, where applicable, the
occurrence of the Potential Change in Control event), in each case as determined
by the Committee except that, in the case of Incentive Stock Options and Stock
Appreciation Rights relating to Incentive Stock Options, such price shall be
based only on transactions reported for the date on which the optionee exercises
such Stock Appreciation Rights or, where applicable, the date on which a cash
out occurs under Section 10(a)(ii).


SECTION 11. AMENDMENTS AND TERMINATION.

         The Board may at any time amend, alter or discontinue the Plan;
provided, however, that, without the approval of the Company's shareholders, no
amendment or alteration may be made which would (a) except as a result of the
provisions of Section 3 (d) of the Plan, increase the maximum number of shares
that may be issued under the Plan or increase the Section 162(m) Maximum, (b)
change the provisions governing Incentive Stock Options except as required or
permitted under the provisions governing incentive stock options under the Code,
or (c) make any change for which applicable law or regulatory authority
(including the regulatory authority of The Nasdaq National Market or any other
market or exchange on which the Common Stock is traded) would require
shareholder approval or for which shareholder approval would be required to
secure full deductibility of compensation received under the Plan under Section
162(m) of the Code. No amendment, alteration, or discontinuation shall be made
which would impair the rights of an optionee or participant under a Stock
Option, Stock Appreciation Right, Restricted Stock, Other Stock-Based Award or
Outside Director Option theretofore granted, without the participant's consent.

         The Committee may amend the terms of any Stock Option or other award
theretofore granted, prospectively or retroactively, but subject to Section 3
above, no such amendment shall impair the rights of any holder without the
holder's consent. The Committee may also substitute new Stock Options for
previously granted Stock Options (on a one for one or other basis), including
previously granted Stock Options having higher option exercise prices. Solely
for purposes of computing the Section 162(m) Maximum, if any Stock Options or
other awards previously granted to a participant are canceled and new Stock
Options or other awards having a lower exercise price or other more favorable
terms for the participant are substituted in their place, both the initial Stock
Options or other awards and the replacement Stock Options or other awards will
be deemed to be outstanding (although the canceled Stock Options or other awards
will not be exercisable or deemed outstanding for any other purposes).


SECTION 12. UNFUNDED STATUS OF PLAN.

         The Plan is intended to constitute an "unfunded" plan for incentive and
deferred compensation. With respect to any payments not yet made to a
participant or optionee by the Company, nothing contained herein shall give any
such participant or optionee any rights that are greater than those of a general
creditor of the Company. In its sole discretion, the Committee may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver Common Stock or payments in lieu of or with respect to
awards hereunder; provided, however, that, unless the Committee otherwise
determines with the consent of the affected participant, the existence of such
trusts or other arrangements is consistent with the "unfunded" status of the
Plan.


SECTION 13. GENERAL PROVISIONS.

         (a)    The Committee may require each person purchasing shares pursuant
to a Stock Option or other award under the Plan to represent to and agree with
the Company in writing that the optionee or participant is acquiring the shares
without a view to distribution thereof. The certificates for such shares may
include any legend, which the Committee deems appropriate to reflect any
restrictions on transfer. All certificates for shares of Common Stock or other
securities delivered under the Plan shall be subject to such stock-transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations, and other requirements of the Commission, any stock exchange
upon which the Common Stock is then listed, and any applicable Federal or state
securities law, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

         (b)     Nothing contained in this Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to shareholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

         (c)     The adoption of the Plan shall not confer upon any employee of
the Company or any Subsidiary or Affiliate any right to continued employment
with the Company or a Subsidiary or Affiliate, as the case may be, nor shall it
interfere in any way with the right of the Company or a Subsidiary or Affiliate
to terminate the employment of any of its employees at any time.

         (d)     No later than the date as of which an amount first becomes
includible in the gross income of the participant for Federal income tax
purposes with respect to any award under the Plan, the participant shall pay to
the Company, or make arrangements satisfactory to the Committee regarding the
payment of, any Federal, state, or local taxes of any kind required by law to be
withheld with respect to such amount. The Committee may require withholding
obligations to be settled with Common Stock, including Common Stock that is part
of the award that gives rise to the withholding requirement. The obligations of
the Company under the Plan shall be conditional on such payment or arrangements
and the Company and its Subsidiaries or Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the participant.

         (e)     The actual or deemed reinvestment of dividends or dividend
equivalents in additional Restricted Stock (or other types of Plan awards) at
the time of any dividend payment shall only be permissible if sufficient shares
of Common Stock are available under Section 3 for such reinvestment (taking into
account then outstanding Stock Options and other Plan awards).

         (f)     The Plan and all awards made and actions taken thereunder shall
be governed by and construed in accordance with the laws of the State of
Delaware.

         (g)      The members of the Committee and the Board shall not be liable
to any employee or other person with respect to any determination made hereunder
in a manner that is not inconsistent with their legal obligations as members of
the Board. In addition to such other rights of indemnification as they may have
as directors or as members of the Committee, the members of the Committee shall
be indemnified by the Company against the reasonable expenses, including
attorneys' fees actually and necessarily incurred in connection with the defense
of any action, suit or proceeding, or in connection with any appeal therein, to
which they or any of them may be a party by reason of any action taken or
failure to act under or in connection with the Plan or any option granted
thereunder, and against all amounts paid by them in settlement thereof (provided
such settlement is approved by independent legal counsel selected by the
Company) or paid by them in satisfaction of a judgment in any such action, suit
or proceeding, except in relation to matters as to which it shall be adjudged in
such action, suit or proceeding that such Committee member is liable for
negligence or misconduct in the performance of his duties; provided that within
60 days after institution of any such action, suit or proceeding, the Committee
member shall in writing offer the Company the opportunity, at its own expense,
to handle and defend the same.

         (h)     In addition to any other restrictions on transfer that may be
applicable under the terms of this Plan or the applicable award agreement, no
Stock Option, Stock Appreciation Right, Restricted Stock award, or Other
Stock-Based Award or other right issued under this Plan is transferable by the
participant without the prior written consent of the Committee, or, in the case
of an Outside Director, the Board, other than (i) transfers by an optionee to a
member of his or her Immediate Family or a trust for the benefit of the optionee
or a member of his or her Immediate Family or (ii) transfers by will or by the
laws of descent and distribution. The designation of a beneficiary will not
constitute a transfer.

         (i)     The Committee may, at or after grant, condition the receipt of
any payment in respect of any award or the transfer of any shares subject to an
award on the satisfaction of a six-month holding period, if such holding period
is required for compliance with Section 16 under the Exchange Act.


SECTION 14. EFFECTIVE DATE OF PLAN.

         The Plan shall be effective upon approval by the Board of the Company
and by a majority of the votes cast by the holders of the Company's Common
Stock.


SECTION 15. TERM OF PLAN.

          No Stock Option, Stock Appreciation Right, Restricted Stock award,
Other Stock-Based Award or Outside Director Option award shall be granted
pursuant to the Plan on or after the tenth anniversary of the Effective Date of
the Plan, but awards granted prior to such tenth anniversary may be extended
beyond that date.